Opinion issued February 25, 2020




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-20-00017-CR
                          ———————————
                      ROBERT LEE HICKS, Appellant
                                      V.
                        STATE OF TEXAS, Appellee



                   On Appeal from the 228th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1327680


                         MEMORANDUM OPINION

      On July 16, 2012, appellant, Robert Lee Hicks, was convicted of possession

of a controlled substance and sentenced to 20 years in prison (trial court cause

number 1327680). Appellant appealed his conviction and we issued an opinion
affirming the conviction on January 7, 2014. See Hicks v. State, No. 01-12-00641-

CR, 2014 WL 50808 (Tex. App.—Houston [1st Dist.] Jan. 7, 2014, pet. ref’d

(mem. op., not designated for publication). The Court of Criminal Appeals refused

appellant’s petition for discretionary review on April 30, 2014 and our mandate

issued on May 30, 2014.

      On December 12, 2019, appellant filed a notice of appeal with the trial court,

arguing that he is appealing the denial of his nunc pro tunc.1 On January 29, 2020,

appellant filed a motion to dismiss his underlying conviction, raising issues with

his underlying conviction.

      The relief sought by appellant can only be granted by a post-conviction writ

of habeas corpus. Only the Texas Court of Criminal Appeals has jurisdiction to

grant such relief in final post-conviction felony proceedings, which are governed

by Article 11.07 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM.

PROC. 11.07; Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996); Bd.

Of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. (Tex. Crim. App. 1995). Because appellant’s conviction

became final on May 30, 2014, this is a final post-felony conviction proceeding

and we have no jurisdiction over the appeal. See Medina v. State, No. 01-14-

1
      On September 16, 2019, appellant filed a petition for writ of mandamus requesting
      that we compel the trial court to rule on his motion for nunc pro tunc. We denied
      the petition on November 14, 2019. See In re Hicks, No. 01-19-00690-CR, 2019
WL 5996617 (Tex. App.—Houston [1st Dist.] Nov. 14, 2019, orig. proceeding).
                                          2
00117-CR, 2014 WL 1494304, at *1–2 (Tex. App.—Houston [1st Dist.] Apr. 15,

2014, no pet.) (mem. op., not designated for publication) (dismissing appeals of

final post-judgment felony proceedings for lack of jurisdiction).

             Accordingly, we dismiss the appeal for lack of jurisdiction. See TEX.

R. APP. P. 43.2(f). We dismiss any pending motions as moot.



                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                         3